UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0 - 20957 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 52-1382541 (State or other jurisdiction of incorporation or organization (I.R.S. EmployerIdentification No.) 226 Landis Avenue, Vineland, New Jersey 08360 (Address of principal executive offices) (Zip Code) (856) 691-7700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[ ]Accelerated filer[x]Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes[]No[x] Common Stock, $1.00 Par Value – 22,425,211 Shares Outstanding at November 6, SUN BANCORP, INC. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Financial Conditionat September 30, 2008 and December 31, 2007 3 UnauditedCondensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2008 and 2007 4 UnauditedCondensed Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2008 and 2007 5 UnauditedCondensed Consolidated Statements of Cash Flows for the Nine MonthsEnded September 30, 2008 and 2007 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 42 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 Exhibit 23Consent of FinPro, Inc. 43 Certifications Exhibit 31 Section 302 Certifications 45 Exhibit 32 Section 906 Certifications 47 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except par value amounts) September 30, 2008 December 31, 2007 ASSETS Cash and due from banks $ 55,595 $ 81,479 Interest-earning bank balances 2,221 2,380 Federal funds sold 24,382 2,654 Cash and cash equivalents 82,198 86,513 Investment securities available for sale (amortized cost of $386,709 and $427,378 at September 30, 2008 and December 31, 2007, respectively) 365,794 425,805 Investment securities held to maturity (estimated fair value of $14,884 and $18,755 at September 30, 2008 and December 31, 2007, respectively) 15,040 18,965 Loans receivable (net of allowance for loan losses of $34,120 and $27,002 at September 30, 2008 and December 31, 2007, respectively) 2,632,019 2,482,917 Restricted equity investments 15,283 16,869 Bank properties and equipment, net 48,432 48,118 Real estate owned 2,381 1,449 Accrued interest receivable 12,219 15,018 Goodwill 127,894 127,894 Intangible assets, net 19,947 23,479 Deferred taxes, net 13,396 3,169 Bank owned life insurance (BOLI) 74,843 72,487 Other assets 15,933 15,709 Total assets $ 3,425,379 $ 3,338,392 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ 2,873,378 $ 2,699,091 Federal funds purchased - 30,000 Securities sold under agreements to repurchase – customers 38,359 40,472 Advances from the Federal Home Loan Bank (FHLB) 19,551 63,483 Securities sold under agreements to repurchase – FHLB 15,000 15,000 Obligation under capital lease 5,207 5,258 Junior subordinated debentures 92,786 97,941 Other liabilities 23,816 24,970 Total liabilities 3,068,097 2,976,215 Commitments and contingencies (see Note 14) Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized, none issued - - Common stock, $1 par value, 50,000,000 shares authorized; 23,975,894 shares issued and 22,419,171 shares outstanding at September 30, 2008; 22,722,655 shares issued and 21,712,132 shares outstanding at December 31, 2007 23,976 22,723 Additional paid-in capital 350,747 336,668 Retained earnings 18,327 20,338 Accumulated other comprehensive loss (13,582 ) (1,027 ) Treasury stock at cost,1,556,723 shares and 1,010,523 shares at September 30, 2008 and December 31, 2007, respectively (22,186 ) (16,525 ) Total shareholders’ equity 357,282 362,177 Total liabilities and shareholders’ equity $ 3,425,379 $ 3,338,392 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2008 2007 2008 2007 INTEREST INCOME Interest and fees on loans $ 37,819 $ 44,262 $ 116,104 $ 130,776 Interest on taxable investment securities 3,943 4,401 11,933 13,435 Interest on non-taxable investment securities 830 699 2,434 2,090 Dividends on restricted equity investments 250 284 796 831 Interest on federal funds sold 137 376 234 1,639 Total interest income 42,979 50,022 131,501 148,771 INTEREST EXPENSE Interest on deposits 15,905 21,130 50,175 64,041 Interest on funds borrowed 753 1,382 2,880 4,711 Interest on junior subordinated debentures 1,359 2,055 4,257 6,681 Total interest expense 18,017 24,567 57,312 75,433 Net interest income 24,962 25,455 74,189 73,338 PROVISION FOR LOAN LOSSES 3,723 1,260 12,383 2,960 Net Interest income after provision for loan losses 21,239 24,195 61,806 70,378 NON-INTEREST INCOME Service charges on deposit accounts 3,701 3,585 10,655 10,266 Other service charges 82 75 235 222 Net gain on sale of branches - - - 1,443 Net gain on sale of bank property & equipment - - - 12 Gain on sale of loans 286 392 1,121 1,347 Gain on derivative instruments 491 297 2,167 1,056 Investment products income 728 222 2,353 702 BOLI income 778 484 2,356 1,437 Other 980 956 3,336 2,848 Total non-interest income 7,046 6,011 22,223 19,333 NON-INTEREST EXPENSE Salaries and employee benefits 12,277 10,816 36,980 34,428 Occupancy expense 2,912 2,932 8,764 8,661 Equipment expense 1,522 1,732 4,812 5,512 Amortization of intangible assets 1,177 1,177 3,532 3,537 Data processing expense 1,154 1,063 3,339 3,171 Professional fees 542 406 1,590 1,783 Insurance expense 745 644 2,142 1,424 Advertising expense 336 415 1,519 1,397 Real estate owned expense, net 13 70 (512 ) 86 Other 2,372 2,591 7,762 7,436 Total non-interest expense 23,050 21,846 69,928 67,435 INCOME BEFORE INCOME TAXES 5,235 8,360 14,101 22,276 INCOME TAXES 1,106 2,475 3,460 6,794 NET INCOME $ 4,129 $ 5,885 $ 10,641 $ 15,482 Basic earnings per share (1) $ 0.18 $ 0.25 $ 0.47 $ 0.68 Diluted earnings per share (1) $ 0.18 $ 0.25 $ 0.46 $ 0.65 Weighted average shares – basic (1) 22,393,168 23,147,677 22,624,350 22,867,993 Weighted average shares – diluted (1) 22,937,658 23,872,401 23,196,067 23,799,708 (1) Share data is adjusted for a 5% stock dividend declared in April 2008. See Notes to Unaudited Condensed Consolidated Financial Statements. 4 SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Dollars in thousands) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total BALANCE, JANUARY 1, 2007 $ 20,508 $ 304,857 $ 20,794 $ (3,932 ) $ - $ 342,227 Comprehensive income: Net income - - 15,482 - - 15,482 Unrealized gains on available for sale securities net of reclassification adjustment, net of tax (see Note 1) - - - 1,263 - 1,263 Comprehensive income 16,745 Exercise of stock options 892 7,470 - - - 8,362 Excess tax benefit related to stock options - 1,814 - - - 1,814 Issuance of common stock 49 829 - - - 878 Stock-based compensation 4 265 - - - 269 Stock dividend 1,032 18,758 (19,790 ) - - - Cash paid for fractional interests resulting from stock dividend - - (18 ) - - (18 ) Treasury shares purchased - (8,632 ) (8,632 ) BALANCE, SEPTEMBER 30, 2007 $ 22,485 $ 333,993 $ 16,468 $ (2,669 ) $ (8,632 ) $ 361,645 BALANCE, JANUARY 1, 2008 $ 22,723 $ 336,668 $ 20,338 $ (1,027 ) $ (16,525 ) $ 362,177 Comprehensive income: Net income - - 10,641 - - 10,641 Unrealized losses on available for sale securities net of reclassification adjustment, net of tax (see Note 1) - - - (12,555 ) - (12,555 ) Comprehensive loss (1,914 ) Exercise of stock options 84 632 - - - 716 Excess tax benefit related to stock options - 90 - - - 90 Issuance of common stock 74 766 - - - 840 Stock-based compensation 12 1,034 - - - 1,046 Stock dividend 1,083 11,557 (12,640 ) - - - Cash paid for fractional interests resulting from stock dividend - - (12 ) - - (12 ) Treasury shares purchased - (5,661 ) (5,661 ) BALANCE, SEPTEMBER 30, 2008 $ 23,976 $ 350,747 $ 18,327 $ (13,582 ) $ (22,186 ) $ 357,282 See Notes to Unaudited Condensed Consolidated Financial Statements. 5 SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) For the Nine Months Ended September 30, 2008 2007 OPERATING ACTIVITIES Net income $ 10,641 $ 15,482 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 12,383 2,960 Depreciation, amortization and accretion 6,995 7,573 Write-down of book value of fixed assets 30 134 Gain on sale of branches and equipment - (1,455 ) Gain on sale of real estate owned (589 ) - Gain on sale of loans (1,121 ) (1,347 ) Increase in cash value of BOLI (2,356 ) (1,437 ) Deferred income taxes (3,440 ) 169 Stock-based compensation 961 269 Shares contributed to employee benefit plans 481 405 Proceeds from sale of loans 53,292 59,904 Originations of loans held for sale (50,322 ) (56,670 ) Excess tax benefit related to stock options (90 ) (1,996 ) Change in assets and liabilities which provided (used) cash: Accrued interest receivable 2,799 (1,046 ) Other assets (308 ) 792 Other liabilities (810 ) 2,647 Net cash provided by operating activities 28,546 26,384 INVESTING ACTIVITIES Purchases of investment securities available for sale (210,784 ) (204,614 ) Net redemption of restricted equity securities 1,586 - Redemption of investment in capital securities 155 822 Proceeds from maturities, prepayments or calls of investment securities available for sale 251,483 239,968 Proceeds from maturities, prepayments or calls of investment securities held to maturity 3,910 4,457 Net increase in loans (165,358 ) (130,859 ) Net purchase of bank properties and equipment (4,912 ) (7,597 ) Proceeds from the sale of real estate owned 2,791 - Purchase of bank owned life insurance - (6,800 ) Net cash from sales of branches - (19,044 ) Net cash used in investing activities (121,129 ) (123,667 ) FINANCING ACTIVITIES Net increasein deposits 174,287 54,570 Purchase price adjustment to goodwill resulting from stock options exercised - (182 ) Net repayments under lines of credit and repurchase agreements (76,096 ) (29,085 ) Excess tax benefit from stock-based compensation 90 1,996 Proceeds from exercise of stock options 716 8,362 Proceeds from issuance of subordinated debt - 20,620 Redemption of junior subordinated debentures (5,155 ) (30,929 ) Proceeds from issuance of common stock 99 20 Treasury stock purchased (5,661 ) (8,632) Cash paid for fractional interests resulting from stock dividend (12 ) (18 ) Net cash provided by financing activities 88,268 16,722 NET DECREASE IN CASH AND CASH EQUIVALENTS (4,315 ) (80,561 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 86,513 170,100 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 82,198 $ 89,539 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ 59,607 $ 74,922 Income taxes paid $ 4,845 $ 5,539 SUPPLEMENTAL DISCLOSURE OF NON-CASH ITEMS Commitments to purchase investment securities $ - $ 1,197 Transfer of loans or bank property to real estate owned $ 3,134 $ 565 Write-off of trust preferred issuance costs $ - $ 791 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 SUN BANCORP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (All dollar amounts presented in the tables, except per share amounts, are in thousands) (1) Summary of Significant Accounting Policies Basis of Financial Statement Presentation.The accompanying Unaudited Condensed Consolidated Financial Statements were prepared in accordance with instructions to Form 10-Q, and therefore, do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, changes in equity and cash flows in conformity with Generally Accepted Accounting Principles in the United States of America(“GAAP”). However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements have been included. These financial statements should be read in conjunction with the Audited Consolidated Financial Statements and the accompanying notes thereto included in Sun Bancorp, Inc’s. (the “Company’s”) Annual Report on Form 10-K for the year ended December 31, 2007. The results for the three and nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008 or any other period.The preparation of the Unaudited Condensed Consolidated Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. The significant estimates include the allowance for loan losses, goodwill, intangible assets, income taxes, stock-based compensation and the fair value measurement for investment securities available for sale and derivative financial instruments. Actual results may differ from these estimates under different assumptions or conditions. Basis of Consolidation.The Unaudited Condensed Consolidated Financial Statements include, after allintercompany balances and transactions have been eliminated, the accounts of the Company and its principal wholly owned subsidiary, Sun National Bank (the “Bank”), and the Bank’s wholly owned subsidiaries, Med-Vine, Inc., Sun Financial Services, L.L.C., 2020 Properties, L.L.C., Sun Home Loans, Inc. and Del-Vine, Inc. In accordance with the Financial Accounting Standards Board (the “FASB”) Interpretation (“FIN”) No. 46, Consolidation of Variable Interest Entities - an interpretation ofARB No. 51, and FIN 46 (R),Consolidation of Variable Interest Entities (revised December 2003) - an interpretation of ARB No. 51, Sun Capital Trust V, Sun Capital Trust VI, Sun Capital Trust VII, Sun Statutory Trust VII, Sun Capital TrustVIII, and CBNJ Trust I (collectively, the “Issuing Trusts”), are presented on a deconsolidated basis. See Note 11 for additional information on the Company’s participation in the Issuing Trusts. Stock Dividend.On April 29, 2008, the Company’s Board of Directors declared a 5% stock dividend which was paid on May 23, 2008 to shareholders of record on May 13, 2008.
